FILED
                             NOT FOR PUBLICATION                            APR 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RIGOBERTO DIEGO-JOSE,                            Nos. 08-72274
                                                      08-74923
               Petitioner,
                                                 Agency No. A078-675-780
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Rigoberto Diego-Jose, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) orders upholding the

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”), and the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
BIA’s order denying his motion to reconsider. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the agency’s factual findings

and review de novo its legal conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738,

742 (9th Cir. 2008). We review for abuse of discretion the BIA’s denial of a

motion for reconsideration. Morales Apolinar v. Mukasey, 514 F.3d 893, 895 (9th

Cir. 2008). We deny the petitions for review.

      Diego-Jose contends he suffered persecution because, as he learned years

after the fact, Guatemalan soldiers killed his father, and the family suffered

financial hardships. Substantial evidence supports the BIA’s finding that these

experiences did not establish that Diego-Jose suffered past persecution. See

Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995); see also Wakkary v. Holder, 558

F .3d 1049, 1060 (9th Cir. 2009) (no past persecution where harm to others was not

part of “a pattern of persecution closely tied to” petitioner) (internal citation and

quotation omitted).

      Further, the BIA did not abuse its discretion in denying Diego-Jose’s motion

to reconsider. We agree with the BIA’s conclusion that Hernandez-Ortiz v.

Gonzales, 496 F.3d 1042 (9th Cir. 2007) does not apply to Diego-Jose’s claim

because he merely heard about, rather than perceived, his father’s killing. See

Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997) (citations omitted)


                                            2                                     08-72274
(persecution is an "extreme concept" that includes the "infliction of suffering or

harm”). Accordingly, because Diego-Jose failed to establish past persecution, his

claim for humanitarian asylum fails. See 8 C.F.R. § 1208.13(b)(1)(iii).

      Moreover, substantial evidence supports the BIA’s finding that Diego-Jose

failed to establish he has a well-founded fear of future persecution on account of a

protected ground. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

      Because Diego-Jose failed to establish eligibility for asylum, he necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Diego-Jose has not raised any direct challenge to the agency’s denial of CAT

relief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not supported by argument are deemed abandoned). Accordingly, we deny the

petition for review as to Diego-Jose’s CAT claim.

      PETITION FOR REVIEW DENIED.




                                          3                                    08-72274